DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are pending.

Allowable Subject Matter
2.	Claim 20 is allowed over art.
3.	The following is a statement of reasons for the indication of allowable subject matter:  
	The current amendment of claim 20, has overcome the previous rejection including the Totappanavar and Yoakley combination. A further search and consideration was performed where as a result found no prior art to suggest or teach the limitations of claim 20. 

4.	Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
5.	Applicant's arguments filed 2/8/22 have been fully considered but they are not persuasive. 	
	In response to the argument (pg.8-9), regarding predetermined byte of the hash value:
The amendment of claims 1 and 14 further include the byte as “a predetermined byte”, where the term ‘predetermined’ according to a common dictionary is defined as established or determined in advance. Thus, the claimed “a predetermined byte of the hash value” can be given the broadest reasonable interpretation as a determined byte per se where that byte must have been established or determined in order to associate a hash value to that byte. Therefore, reads on the claimed “a predetermined byte”.

In response to the argument (pg.10), regarding the 103 rejection has not met the suggestion and motivation:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine JP [JP 6450756 B2] reference with Keen to teach “to determine neighbor storage locations; and sending the hash value to the neighbor storage location” for the reason the expected value of record capture and/or search speed, the control component can be initialized for capture, storage, and retrieval by the adaptive policy-based configuration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness 
or nonobviousness.
6.	Claims 1-6 and 8-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keen, et al. [US 8938469] in view of Japan reference [JP 6450756 B2].
Claim 1:	Keen, et al. teaches a computer-implemented method, comprising: 
receiving an object to be stored within a storage library; [Keen: col.2, line 15-20; receiving, by a hashing unit controller executed by a processing unit, a key value to be stored in a hashing unit comprising a plurality of hardware-based hash tables, wherein each of the hash tables comprises a plurality of buckets, and wherein the plurality of hash tables] 
computing a hash value, utilizing the object; [Keen: col.6, line 43-45]
determining a storage location including an integer value determined by performing a modulo operation between a predetermined byte of the hash value [Keen: col.11, line 55-col.12, line 16; the term significant is relative, thus, can include the lengths (longest) indicates the number of bits of the key value to be used for comparison to the hash table prefix. As for the claimed “a predetermined byte”, where the term ‘predetermined’ according to a common dictionary is defined as established or determined in advance. Thus, the claimed “a predetermined byte of the hash value” can be given the broadest reasonable interpretation as a determined byte per se where that byte must have been established or determined in order to associate a hash value to that byte] and a total number of storage units within the storage library; [Keen: col.6, line 42-col.7, line 12; hash function receives a key value and outputs a value for a "bucket" as an entry in the corresponding hash table and where the value corresponds to a memory address for the bucket in the hash table. Each bucket stores one or more cells. Therefore, the number of entries that can be stored in a particular hash table is equal to C*B, where B is an integer value representing the number of buckets in the hash table, while C is an integer value representing the number of cells in each bucket (assuming that the number of cells in each bucket is equal, and that an entry uses one cell for storage]
sending the hash value to one of the storage units having the storage location matching the integer value; [Keen: col.6, line 65-col.7, line 12; the hashing unit stores the key value and an associated value in one of the cells of the bucket mapped to the key value. The destination addresses (prefixes) act as key values, while associated values correspond to identifiers of network interfaces. A destination address or prefix and an associated identifier of a network interface in a cell of a bucket to which a hash function maps the destination address. See col.13, line 38-53; Hash tables 66 generally represent a collection of separate, physical (that is, hardware-based) hash tables that maintain a set of key values. FIG. 3, shows the key values correspond to network addresses (or network masks) where the key values correspond to other unique identifiers that can act as input to hash functions]
incrementing and decrementing the integer value [Keen: col.7, line 13-21] **to determine neighbor storage locations; and  
**sending the hash value to the neighbor storage location. [as rejected under the secondary reference, discussion below] 
Keen discloses the hashing unit provides a hash function for each of the hash tables. The hash function receives a key value and outputs a value for a "bucket," that is, an entry in the corresponding hash table where each bucket stores one or more cells. Therefore, the number of entries that can be stored in a particular hash table is equal to C*B, where B is an integer value representing the number of buckets in the hash table, while C is an integer value representing the number of cells in each bucket. Because the hash function for a hash table provides a direct mapping to a bucket of the hash table, the time to discover a cell storing a particular key value is O(H*C), where O(x) refers to big-oh timing function notation where all cells are searched concurrently and allow discovery of an appropriate cell in approximately constant time [Keen: col.6, line 42-65]. Keen discusses dynamically increasing or decreasing the hash space by activating or deactivating the hash tables and includes a set of active hash tables and a set of inactive hash tables. Letting integer A represent the number of active hash tables and integer N represent the number of inactive hash tables, the size of the sets of active and inactive hash tables can be expressed as (0.ltoreq.A, N.ltoreq.H) such that A+N=H, where H again represents the number of hash tables in the hashing unit [Keen: col.7, line 13-21]. However, Keen did not clearly teach “to determine neighbor storage locations; and sending the hash value to the neighbor storage location”.
Reference, JP 6450756 [herein as JP’756], discloses the input data records 110 can be directed to respective capture and / or storage nodes based on the partitioning policy. Similarly, record retrieval may be partition based. For example, one or more search nodes can be prepared to respond to a read request directed to a record in a given partition. In some streams, a data producer may be required to provide an explicit partition key for each data record write request. In other streams, SMS can distribute data records according to a partitioning scheme that relies on metadata or attributes other than explicitly supplied partition keys. For example, the identification information associated with the presented data producer can be used as a partition key, some or all of the presented data producer's IP address can be used, or some of the presented data can be used. In some implementations, for example, a hash function can be applied to the partition key to obtain an integer of a particular size, such as a 128-bit integer. A whole range of positive integers of that size (e.g., 0-2 ^ 128-1) can be distributed into N adjacent sub-ranges each representing each partition. Thus, in such an embodiment, any given partition key determined or supplied for a data record is hashed to the corresponding 128-bit integer and the adjacent 128-bit integer to which the integer belongs A sub-range can represent the partition to which the data record belongs [JP: ~para 38]. In the embodiment shown in FIG. 15, one or more mapping functions 1506 may be applied to the data record partition key or attribute 1502 to determine the data record partition identifier 1510. In one implementation, for example, a given partition identifier 1510 may represent a contiguous range spanning a 128-bit integer space. This allows the range combination for all partitions of the stream to encompass all possible values that a 128-bit integer can carry. In such example scenarios, one simple mapping function 1506 can generate a 128-bit hash value from the partition key value (s) or selected attribute value (s) of the data record. The partition identifier can be determined based on a specific adjacent range where the hash value happens to be located. In some implementations, adjacent ranges may be at least initially equal in size, and in other implementations, different partitions may correspond to adjacent ranges that may differ in size from one another. In one implementation, repartitioning can also adjust range boundaries. Other partitioning functions 106 can be used in various implementations [JP: para 54]. Another example, a hash function may be applied to one or more partition keys to yield a 128-bit integer hash value. A possible range of 128-bit integers can be divided into N adjacent sub-ranges, each corresponding to one of the N partitions of the stream. In some embodiments, the number and / or relative size of sub-range partitions may vary from stream to stream. In at least some embodiments, the client provides input about the partitioning scheme to use, such as the desired number of partitions or the desired characteristics of the partitioning function to be used to compose its stream can do. In at least one embodiment, the client can provide partition identifiers or partition names for some subsets or all of the presented data records [JP: Fig.21]. Upon receiving the stream data record, each partition can be determined based on the supplied key and / or other attributes and an appropriate set of capture, storage and search nodes for the identified partition can be selected (Element 2104). Accordingly, the JP’756 teaching the integers recognizes and associates the partitions according to a hash function to one or more partition keys to yield a 128-bit integer hash value obviously suggests utilizing integers “to determine neighbor storage locations; and sending the hash value to the neighbor storage location”, where motivation would prompt the partitioning policy selected for a particular data stream and the expected value of record capture and / or search speed, the control component can be initialized for capture, storage and retrieval.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine JP [JP 6450756 B2] with Keen to teach “to determine neighbor storage locations; and sending the hash value to the neighbor storage location” for the reason the expected value of record capture and/or search speed, the control component can be initialized for capture, storage, and retrieval by the adaptive policy-based configuration.
Claim 2:  As rejected with similar motivation under Keen in view of JP’756 [for cloud computing]; discussing the computer-implemented method of claim 1, wherein the storage library is implemented within a cloud computing environment.
Claim 3:  As rejected with similar motivation under Keen in view of JP’756 [for RAID]; discussing the computer-implemented method of claim 1, comprising adding the object to a redundant array of independent disks (RAID) buffer within the storage library.
Claim 4:  As rejected with similar motivation under Keen in view of JP’756 [for cloud suggests virtual computing]; discussing the computer-implemented method of claim 1, comprising adding the object to a write buffer within a virtual controller of the storage library.
Claim 5:  Keen: col.13, line 4-14; discussing the computer-implemented method of claim 1, wherein computing the hash value includes applying one or more cryptographic hash functions to the object, the one or more cryptographic hash functions including an SHA-256 hash function.
Claim 6:  As rejected with similar motivation under Keen [col.7, line 13-21] in view of JP’756 [for neighbor storage locations]; discussing the computer-implemented method of claim 1, wherein the integer value is incremented by a value of one to determine a first neighbor storage location, and the integer value is decremented by a value of one to determine a second neighbor storage location.
Claim 7:  Objected
Claim 8:  Keen: col.6, line 5-15; discussing the computer-implemented method of claim 1, wherein the storage location within the storage library determined to store the hash value is different from another storage location within the storage library determined to store the object.
Claim 9:  As rejected with similar motivation under Keen [col.7, line 13-21] in view of JP’756 [for neighbor storage locations]; discussing the computer-implemented method of claim 1, wherein in response to determining that one or more of the storage location and the neighbor storage locations are currently unavailable, the hash value is temporarily stored in a fingerprint database on a virtual controller until the currently unavailable storage locations become available. 
Claim 10:  Keen: col.12, line 1-15; discussing the computer-implemented method of claim 1, comprising comparing the hash value against a plurality of additional hash values stored within the storage library.
Claim 11:  Keen: col.16, line 55-63; discussing the computer-implemented method of claim 10, comprising discarding the object in response to determining that the hash value matches one of the additional hash values.
Claim 12:  Keen: col.15, line 10-14; discussing the computer-implemented method of claim 10, comprising sending the object to a storage unit of the storage library in response to determining that the hash value does not match one of the additional hash values.
Claim 13:  Objected
Claim 14:	Keen, et al. teaches a computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method: 
receiving, by the one or more processors, an object to be stored within a storage library; [Keen: col.2, line 15-20; receiving, by a hashing unit controller executed by a processing unit, a key value to be stored in a hashing unit comprising a plurality of hardware-based hash tables, wherein each of the hash tables comprises a plurality of buckets, and wherein the plurality of hash tables] 
computing, by the one or more processors, a hash value, utilizing the object; [Keen: col.6, line 43-45]
determining, by the one or more processors, a storage location including an integer value determined by performing a modulo operation between a predetermined byte of the hash value [Keen: col.11, line 55-col.12, line 16; the term significant is relative, thus, can include the lengths (longest) indicates the number of bits of the key value to be used for comparison to the hash table prefix. As for the claimed “a predetermined byte”, where the term ‘predetermined’ according to a common dictionary is defined as established or determined in advance. Thus, the claimed “a predetermined byte of the hash value” can be given the broadest reasonable interpretation as a determined byte per se where that byte must have been established or determined in order to associate a hash value to that byte] and a total number of storage units within the storage library; [Keen: col.6, line 42-col.7, line 12; hash function receives a key value and outputs a value for a "bucket" as an entry in the corresponding hash table and where the value corresponds to a memory address for the bucket in the hash table. Each bucket stores one or more cells. Therefore, the number of entries that can be stored in a particular hash table is equal to C*B, where B is an integer value representing the number of buckets in the hash table, while C is an integer value representing the number of cells in each bucket (assuming that the number of cells in each bucket is equal, and that an entry uses one cell for storage)] 
sending, by the one or more processors, the hash value to one of the storage units having the storage location matching the integer value; [Keen: col.6, line 65-col.7, line 12; the hashing unit stores the key value and an associated value in one of the cells of the bucket mapped to the key value. The destination addresses (prefixes) act as key values, while associated values correspond to identifiers of network interfaces. A destination address or prefix and an associated identifier of a network interface in a cell of a bucket to which a hash function maps the destination address. See col.13, line 38-53; Hash tables 66 generally represent a collection of separate, physical (that is, hardware-based) hash tables that maintain a set of key values. FIG. 3, shows the key values correspond to network addresses (or network masks) where the key values correspond to other unique identifiers that can act as input to hash functions] 
incrementing and decrementing, by the one or more processors, the integer value [Keen: col.7, line 13-21]**to determine neighbor storage locations; and [**as rejected under the secondary reference, discussion below]
**sending, by the one or more processors, the hash value to the neighbor storage locations. [**as rejected under the secondary reference, discussion below]
Keen discloses the hashing unit provides a hash function for each of the hash tables. The hash function receives a key value and outputs a value for a "bucket," that is, an entry in the corresponding hash table where each bucket stores one or more cells. Therefore, the number of entries that can be stored in a particular hash table is equal to C*B, where B is an integer value representing the number of buckets in the hash table, while C is an integer value representing the number of cells in each bucket. Because the hash function for a hash table provides a direct mapping to a bucket of the hash table, the time to discover a cell storing a particular key value is O(H*C), where O(x) refers to big-oh timing function notation where all cells are searched concurrently and allow discovery of an appropriate cell in approximately constant time [Keen: col.6, line 42-65]. Keen discusses dynamically increasing or decreasing the hash space by activating or deactivating the hash tables and includes a set of active hash tables and a set of inactive hash tables. Letting integer A represent the number of active hash tables and integer N represent the number of inactive hash tables, the size of the sets of active and inactive hash tables can be expressed as (0.ltoreq.A, N.ltoreq.H) such that A+N=H, where H again represents the number of hash tables in the hashing unit [Keen: col.7, line 13-21]. However, Keen did not clearly teach “to determine neighbor storage locations; and sending the hash value to the neighbor storage location”.
Reference, JP 6450756 [herein as JP’756], discloses the input data records 110 can be directed to respective capture and / or storage nodes based on the partitioning policy. Similarly, record retrieval may be partition based. For example, one or more search nodes can be prepared to respond to a read request directed to a record in a given partition. In some streams, a data producer may be required to provide an explicit partition key for each data record write request. In other streams, SMS can distribute data records according to a partitioning scheme that relies on metadata or attributes other than explicitly supplied partition keys. For example, the identification information associated with the presented data producer can be used as a partition key, some or all of the presented data producer's IP address can be used, or some of the presented data can be used. In some implementations, for example, a hash function can be applied to the partition key to obtain an integer of a particular size, such as a 128-bit integer. A whole range of positive integers of that size (e.g., 0-2 ^ 128-1) can be distributed into N adjacent sub-ranges each representing each partition. Thus, in such an embodiment, any given partition key determined or supplied for a data record is hashed to the corresponding 128-bit integer and the adjacent 128-bit integer to which the integer belongs A sub-range can represent the partition to which the data record belongs [JP: ~para 38]. In the embodiment shown in FIG. 15, one or more mapping functions 1506 may be applied to the data record partition key or attribute 1502 to determine the data record partition identifier 1510. In one implementation, for example, a given partition identifier 1510 may represent a contiguous range spanning a 128-bit integer space. This allows the range combination for all partitions of the stream to encompass all possible values that a 128-bit integer can carry. In such example scenarios, one simple mapping function 1506 can generate a 128-bit hash value from the partition key value (s) or selected attribute value (s) of the data record. The partition identifier can be determined based on a specific adjacent range where the hash value happens to be located. In some implementations, adjacent ranges may be at least initially equal in size, and in other implementations, different partitions may correspond to adjacent ranges that may differ in size from one another. In one implementation, repartitioning can also adjust range boundaries. Other partitioning functions 106 can be used in various implementations [JP: para 54]. Another example, a hash function may be applied to one or more partition keys to yield a 128-bit integer hash value. A possible range of 128-bit integers can be divided into N adjacent sub-ranges, each corresponding to one of the N partitions of the stream. In some embodiments, the number and / or relative size of sub-range partitions may vary from stream to stream. In at least some embodiments, the client provides input about the partitioning scheme to use, such as the desired number of partitions or the desired characteristics of the partitioning function to be used to compose its stream can do. In at least one embodiment, the client can provide partition identifiers or partition names for some subsets or all of the presented data records [JP: Fig.21]. Upon receiving the stream data record, each partition can be determined based on the supplied key and / or other attributes and an appropriate set of capture, storage and search nodes for the identified partition can be selected (Element 2104). Accordingly, the JP’756 teaching the integers recognizes and associates the partitions according to a hash function to one or more partition keys to yield a 128-bit integer hash value obviously suggests utilizing integers “to determine neighbor storage locations; and sending the hash value to the neighbor storage location”, where motivation would prompt the partitioning policy selected for a particular data stream and the expected value of record capture and/or search speed, the control component can be initialized for capture, storage and retrieval.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine JP [JP 6450756 B2] with Keen to teach “to determine neighbor storage locations; and sending the hash value to the neighbor storage location” for the reason the expected value of record capture and/or search speed, the control component can be initialized for capture, storage, and retrieval by the adaptive policy-based configuration.
Claim 15:  As rejected with similar motivation under Keen in view of JP’756 [for cloud computing]; discussing the computer program product of claim 14, wherein the storage library is implemented within a cloud computing environment.
Claim 16:  Keen: col.22, line 25-30; discussing the computer program product of claim 14, wherein the storage library includes a plurality of storage units, where each of the plurality of storage units includes optical storage.
Claim 17:  As rejected with similar motivation under Keen in view of JP’756 [for cloud suggests virtual computing]; discussing the computer program product of claim 14, comprising adding, by the one or more processors the object to a write buffer within a virtual controller of the storage library.
Claim 18:  Keen: col.13, line 4-14; discussing the computer program product of claim 14, wherein computing the hash value includes applying, by the one or more processors, one or more cryptographic hash functions to the object, the one or more cryptographic hash functions including a SHA-256 hash function.
Claim 19:  As rejected with similar motivation under Keen [col.7, line 13-21] in view of JP’756 [for neighbor storage locations]; discussing the computer program product of claim 14, wherein the integer value is incremented by a value of one to determine a first neighbor storage location, and the integer value is decremented by a value of one to determine a second neighbor storage location.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/           Examiner, Art Unit 2435 

/JOSEPH P HIRL/           Supervisory Patent Examiner, Art Unit 2435